 1325 NLRB No. 2191Member Hurtgen did not participate in that decision.2In its amended answer, the Respondent, with respect to the juris-dictional facts alleged in par. 2 of the complaint, admits only that
it is a corporation located in Cheboygan, Michigan, and that it man-
ufactures tissue paper, and with respect to the labor organization sta-
tus of the Union alleged in par. 5 of the complaint, admits only that
the Union purports to be a labor organization. However, by execut-
ing the Stipulated Election Agreement in Case 7±RC±20896, the Re-
spondent stipulated to the factual pleadings set forth in par. 2 of the
complaint and the labor organization status of the Union.3In its amended answer, the Respondent states that it ``does nothave information sufficient to either admit or deny the allegations
concerning the service of the charge.'' The Acting General Counsel
has attached as an exhibit to his Motion for Summary Judgment an
affidavit of service by a Board agent certifying that the charge was
served on the Respondent on January 22, 1998. The Respondent has
not contested the authenticity of this exhibit. Accordingly, we find
that service of the charge has been established. Electrical WorkersIBEW Local 11 (Anco Electrical), 273 NLRB 183, 191 (1984).NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Great Lakes Tissue Company and United Paper-workers International Union, AFL±CIO, CLC.
Case 7±CA±40593July 22, 1998DECISION AND ORDERBYMEMBERSFOX, LIEBMAN, ANDHURTGENPursuant to a charge filed on January 22, 1998, theGeneral Counsel of the National Labor Relations
Board issued a complaint on February 4, 1998, alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 7±RC±20896.1(Officialnotice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer and an amended answer admitting in part and de-
nying in part the allegations in the complaint.2On June 10, 1998, the Acting General Counsel fileda Motion for Summary Judgment.3On June 11, 1998,the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed no
response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answers the Respondent admits its refusal tobargain, but attacks the validity of the certification.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-tation proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Cheboygan,
Michigan, has been engaged in the manufacture and
nonretail sale of tissue paper. During the year ending
December 31, 1997, the Respondent, in the course and
conduct of its business operations, purchased and re-
ceived at its Cheboygan facilities goods valued in ex-
cess of $50,000 directly from points located outside of
the State of Michigan. We find that the Respondent is
an employer engaged in commerce within the meaning
of Section 2(6) and (7) of the Act and that the Union
is a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held September 10 and 11,1996, the Union was certified on September 18, 1997,
as the exclusive collective-bargaining representative of
the employees in the following appropriate unit:All full-time and regular part-time production andmaintenance employees, including boilerhouse and
warehouse employees, employed by the Respond-
ent at its Cheboygan, Michigan facilities; but ex-
cluding office clerical, managerial and sales em-
ployees, and guards, professional employees and
supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about December 4, 1997, the Union has re-quested the Respondent to bargain and, since that date,
the Respondent has refused. We find that this refusal
constitutes an unlawful refusal to bargain in violation
of Section 8(a)(5) and (1) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWBy refusing on and after December 4, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Great Lakes Tissue Company, Cheboygan,
Michigan, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with United PaperworkersInternational Union, AFL±CIO, CLC as the exclusive
bargaining representative of the employees in the bar-
gaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time production andmaintenance employees, including boilerhouse and
warehouse employees, employed by the Respond-
ent at its Cheboygan, Michigan facilities; but ex-
cluding office clerical, managerial and sales em-
ployees, and guards, professional employees and
supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Cheboygan, Michigan, copies of the at-tached notice marked ``Appendix.''4Copies of the no-tice, on forms provided by the Regional Director for
Region 7 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since December 4, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Regionattesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.July 22, 1998
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
llllllllllllllllllPeter J. Hurtgen, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United Paper-workers International Union, AFL±CIO, CLC as the
exclusive representative of the employees in the bar-
gaining unit. 3GREAT LAKES TISSUE CO.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time production andmaintenance employees, including boilerhouse and
warehouse employees, employed by us at our
Cheboygan, Michigan facilities; but excluding of-
fice clerical, managerial and sales employees, and
guards, professional employees and supervisors as
defined in the Act.GREATLAKESTISSUECOMPANY